Case: 1:18-cv-05369 Document #: 105 Filed: 02/18/20 Page 1 of 1 PageID #:2981

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 18, 2020:


       MINUTE entry before the Honorable Gary Feinerman:Motion for extension of
time [103] is granted. The time to produce ESI identified in supplemental MIDP
disclosures is extended to 3/3/2020. Motion hearing set for 2/20/2020 [104] is stricken.
The status hearing set for 2/20/2020 [92] is stricken and re−set for 3/17/2020 at 9:00
a.m.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
